      Case 9:19-cv-00190-DWM Document 19 Filed 06/22/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION

SOUTHGATE MALL ASSOCIATES,           )   CV 19-190-M-DWM
LLP,                                 )
                                     )
      Plaintiff,                     )
                                     )   ORDER GRANTING
      v.
                                     )   DEFENDANT’S UNOPPOSED
ALLIED WASTE SERVICES OF             )   MOTION FOR CLIENT
NORTH AMERICA, LLC, d/b/a            )   REPRESENTATIVE TO APPEAR
REPUBLIC SERVICES,                   )   REMOTELY AT JULY 7, 2020
                                     )   SETTLEMENT CONFERNCE
      Defendant.                     )


     Upon Defendant’s Unopposed Motion for Client Representative to

Appear Remotely at July 7, 2020 Settlement Conference, and for good

cause shown, the Court GRANTS the Defendant’s Motion. Defendant’s

client representative with ultimate settlement authority may appear and

participate in the settlement conference scheduled for July 7, 2020 by

telephone.

     Dated this 22nd day of June, 2020.
